Citation Nr: 0904861	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-23 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

What evaluation is warranted from February 5, 2004 for a 
cervical spine disability?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The veteran had verified active duty from January 1969 to 
December 1970 and from November 1990 to June 1991.  He also 
has many years of United States Army Reserve service.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.  

The June 2004 decision granted service connection for a 
traumatic injury to the cervical spine with degenerative 
changes; with extruded fragment, operated with fusions times 
two, with residual (cervical spine disability), and awarded a 
10 percent evaluation, effective from February 5, 2004.  In a 
July 2005 rating action, the RO assigned a 20 percent 
disability rating, also effective from February 5, 2004.  As 
the veteran perfected an appeal to the initial rating 
assigned following the grant of service connection, the Board 
has characterized this issue in accordance with the decision 
of the United States Court of Appeals for Veterans Claims 
(Court) in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(appeals from original awards are not to be construed as 
claims for increased ratings), which requires consideration 
of the evidence since the effective date of the grant of 
compensation.

In November 2006, the Board denied the veteran's claim for an 
increased rating for tinnitus and remanded his claim for an 
increased rating for his cervical spine disability to the RO 
for further development.

In an August 2008 rating decision, the RO granted service 
connection and a compensable evaluation for left (non-
dominant) upper extremity radiculopathy.  The veteran has not 
perfected an appeal of this determination and, as such, the 
Board will confine its consideration to the issue as set 
forth on the decision title page.



FINDING OF FACT

The veteran's service-connected cervical spine disability is 
not manifested by forward flexion of the cervical spine to 15 
degrees or less, by favorable ankylosis of the entire 
cervical spine, or by incapacitating episodes having a total 
duration of at least four weeks.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for a cervical spine disability from February 5, 2004 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic 
Codes 5235-5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  The decision of the United 
States Court of Appeals for Veterans Claims in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), spoke only to cases of 
entitlement to an increased rating.  Because there is a 
distinction between initial rating claims and increased 
rating claims, Vazquez-Flores is not for application with 
respect to initial rating claims as notice requirements are 
met when the underlying claim for service connection is 
substantiated.  Consequently, there is no need to discuss 
whether VA met the Vazquez-Flores standard.

VA has fulfilled its duty to assist the veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  

The Board notes that, in a January 2009 written statement, 
the veteran's representative requested that this case be 
remanded again for "clarification" of the December 2007 VA 
examiner's opinion and the "veteran's complete diagnosis".  
However, the Board finds that the December 2007 VA 
examination, with a June 2008 addendum, provides sufficient 
information regarding the veteran's medical history, clinical 
findings, and diagnoses of his cervical spine disability from 
which the Board can reach a fair determination.  "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).  Hence, there is no error or 
issue that precludes the Board from addressing the merits of 
this appeal. 

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, dated in April 2004 and 
December 2007 (with a June 2008 Addendum), and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

The veteran maintains, in his January and September 2005 
written statements, that he has experienced severe cervical 
pain due to his service-connected disability that causes 
swelling, sleep difficulty, functional loss, and painful 
motion with fatigue and spasms.  He claims that the neck is 
significantly limited by damp or humid weather and swelling 
which causes fatigue, pain and headaches.  Reportedly, 
reaching overhead is difficult and he reports having left arm 
spasms.  

Further, the veteran asserts that his posture, balance, 
ability to get in and out of bed or a car, drive comfortably, 
have proper visual rotation, stoop, kneel, squat, sit for 
extended periods of time, put on his socks and shoes, pick up 
his grandchildren, change a light bulb, loop his belt through 
the back of his pants, and scratch his back are all affected 
by his cervical disability.  The veteran further states that 
he met the requirements for a retirement pension during the 
past summer but planned to continued working although, based 
on personal health issues, he voluntarily retired in July 
2005.

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical spine disability 
warrants higher disability rating.  Disability evaluations 
are determined by the application of the Schedule for Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service- 
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, in a case 
such as this, where the veteran appealed an initial grant of 
service connection and assigned disability rating, separate 
ratings can be assigned for separate periods of time, based 
on the levels of disability manifested during each separate 
period of time, from the effective date of service 
connection.  Fenderson. 

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that, where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination, and/or impaired ability to 
execute skilled movement smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  Id.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Court has held that 38 C.F.R. § 4.40 does not require a 
separate rating for pain but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

Historically, the June 2004 rating decision granted service 
connection for the cervical spine disability and awarded a 10 
percent rating under Diagnostic Code 5290, effective from 
February 5, 2004.  The July 2005 rating decision awarded a 20 
percent rating under Diagnostic Code 5290-5237 and, in August 
2008, the RO rated the veteran's disability under Diagnostic 
Code 5290-5241.  In the assignment of diagnostic code 
numbers, hyphenated diagnostic codes may be used.  Injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  Diseases will be identified by the number 
assigned to the disease itself, with the residual condition 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  Thus, 
the veteran's limitation of motion of the cervical spine 
(Diagnostic Code 5290) is evaluated as spinal fusion or 
cervical strain (Diagnostic Code 5237 or 5241, respectively).

Under Diagnostic Code 5003, degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code for the joint involved, with a 10 percent 
evaluation assigned for limited motion that is noncompensable 
under the appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

An intervertebral disc syndrome (Diagnostic Code 5243) is to 
be evaluated either on the total duration of incapacitating 
episodes over the prior 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of any chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
rating.  A 20 percent evaluation is warranted for an 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the prior 12 months.  A 40 percent 
evaluation is warranted for an intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the prior 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).

Note (1) to revised Diagnostic Code 5243 provides that, "an 
incapacitating episode" is a period of acute signs and 
symptoms due to an intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2) provides: When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Evaluate neurologic disabilities separately using 
criteria for the most appropriate neurologic diagnostic code 
or codes.

The cervical spine disorder at issue may be appropriately 
rated under, as the criteria is identical, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (cervical strain), 5241, (spinal 
fusion), 5242 (degenerative arthritis of the spine), or 5243 
(intervertebral disc syndrome).  These code sections may be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25. 38 
C.F.R. § 4.71a.  

Unfavorable ankylosis of the entire cervical spine warrants a 
40 evaluation.  Forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine warrants a 30 rating.  Id.

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or a combined range of 
motion of the cervical spine not greater than 170 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis warrants a 20 percent 
rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  See 
38 C.F.R. § 4.71a, Plate V (2008).  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees.  See 
Note 2, General Rating Formula for Disease and Injuries of 
the Spine.  38 C.F.R. § 4.71a.

Upon review of the probative medical evidence of record, the 
Board is of the opinion that no more than the currently 
assigned 20 percent rating is warranted for the veteran's 
service-connected cervical disability.

The Board observes that, on cervical spine range of motion 
testing during his VA examination in April 2004, flexion was 
from 0 to 45 degrees; extension was to 30 degrees; left and 
right bend were to 20 degrees; and bilateral neck twist was 
to 30 degrees, all with pain.  Some significant degree of 
restriction was evident in the veteran's cervical extension, 
bend, and neck twist, although forward flexion was 
essentially normal.  There was also a 2+/4 muscle spasm in 
the paraspinous cervical muscles.  X-rays taken in April 2004 
showed reversal of the cervical lordosis centered at C6.  X-
rays taken by VA in May 2007 were unchanged from April 2004 
and showed status post C5-C7 anterior spinal fusion with 
degenerative disc disease.  

When reexamined by the same VA physician in December 2007, 
the examiner reported that range of motion of the veteran's 
cervical spine was flexion and extension both from 0 to 30 
degrees, and left and right lateral flexion and rotation, all 
from 0 to 15 degrees, with pain, again, indicating a 
significant degree of restriction.  The examiner reported 
findings of a +3/4 spasm in the paraspinous cervical muscles 
with pain on palpation and on movement.  Thus, some moderate 
limitation of flexion and extension were evident, with some 
more significant limitation of lateral flexion and rotation.  
However, the totality of these findings, under the applicable 
rating criteria, does not warrant a finding of a rating in 
excess of 20 percent since forward cervical flexion exceeds 
15 degrees and there is no evidence of cervical ankylosis.

With regard to evaluating the veteran's disability either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, a higher rating would still not be warranted.   
The record is devoid of any report of incapacitating episodes 
that required bed rest prescribed by a physician and 
treatment by a physician.  

With respect to separately evaluating the orthopedic and 
neurologic manifestations of the veteran's service-connected 
cervical disability, the Board notes, that during the 
December 2007 VA examination, the veteran complained of left 
hand tingling and some slight numbness in the upper left 
portion of the left arm.  The examiner reported reduced deep 
tendon reflexes on the left as opposed to the right, with 
reduction in light touch and pinprick sensation in the upper 
portion of the left arm at roughly the C5 level.  Right arm 
sensation was normal.  Some atrophy of the left arm was also 
reported.  Further testing was recommended.

In a June 2008 addendum, the VA examiner described the 
results of an electromyography (EMG) of the veteran's upper 
extremities performed in November 2007.  Findings were 
suggestive of, or consistent with, left C5-6 radiculopathy, 
of mild to moderate severity.  On the right side, findings 
showed right ulnar neuropathy at the level of the elbow, that 
was cubital tunnel syndrome which the VA physician said "had 
nothing to do with [the veteran's] cervical nerves" and most 
probably had to do with compression or some other problem at 
the elbow area.  The left median nerve showed a sensory 
neuropathy at the wrist level that was carpal tunnel syndrome 
(CTS) and the right medial nerve test also showed CTS.  

The VA examiner said that the veteran had a C5-6 
radiculopathy on the left side of his neck that would go 
along with physical examination findings that showed a 
reduction in sensation in the C5 area.  EMG studies showed a 
cubital tunnel syndrome in the right arm that was a localized 
ulnar problem at the elbow, and mild CTS, bilaterally.  The 
VA examiner amended the diagnosis to include evidence of C5 
radiculopathy on the neck with residuals to include C5 
radiculopathy on the left.

As noted above, in August 2008, service connection and a 
separate compensable rating were awarded for left upper 
extremity radiculopathy.  That rating is not the subject of 
Board consideration at this time.  The VA examiner in June 
2008 associated the veteran's right ulnar neuropathy with 
cubital tunnel syndrome, but said it was not related to the 
veteran's service-connected cervical spine disability.  

However, in an October 2008 written statement, the 
representative questioned how the veteran's right and left 
extremities could have "almost similar diagnoses" although 
the VA examiner attributed the right sided- symtoms to the 
veteran's elbow and not his neck injury.  The representative 
wondered how "[c]an this be explained?"  The representative 
posited if the veteran's service-connected sialadenitis of 
the left parotid gland could have caused the upper extremity 
neuropathy.   

The June 2008 addendum from the VA examiner carefully 
distinguishes and explains the symtoms and diagnoses 
attributed to the veteran's right and left upper extremities, 
based upon that physician's medical expertise.  This 
physician explained why the left upper extremity symtoms were 
related to the veteran's service-connected cervical 
disability and why the right ulnar neuropathy was likely 
associated with a problem in the elbow area.  The Court has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  If the veteran or his 
representative disagrees with these findings, he is free to 
submit new medical evidence to support any assertions to the 
contrary.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  Even with the December 2007 VA 
examiner's notation of the veteran's report that his range of 
motion will be reduced by 30 degrees of flexion and 45 
degrees of bilateral rotation at the worst pain level, the 
effects of pain reasonably shown to be due to the veteran's 
service-connected cervical spine disability are contemplated 
in the currently assigned 20 percent rating.  There is no 
indication that pain, due to disability of the cervical 
spine, caused functional loss greater than that contemplated 
by the currently assigned 20 percent evaluation.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca.  A separate evaluation for pain is not 
for assignment.  Spurgeon.

As such, the preponderance of the objective evidence of 
record is against a rating in excess of 20 percent for the 
veteran's cervical spine disability.  The evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b). 

There is no evidence of an exceptional or unusual disability 
picture with related factors, such as marked interference 
with employment or frequent periods of hospitalization, so as 
to warrant referral of the case to appropriate VA officials 
for consideration of an extra schedular rating under 38 
C.F.R. § 3.321(b)(1) (2008).  The record does not reflect 
that the veteran was hospitalized for his service-connected 
cervical spine, and there is no objective evidence revealing 
that his condition caused a marked interference with 
employment beyond that already contemplated by the schedular 
rating criteria.  Although, in April 2004, the veteran told 
the VA examiner that he worked full time as a postmaster but 
had to take a fair amount of sick leave and, in January 2005, 
stated that he retired for health reasons, he has not 
submitted any evidence to show that his cervical disability 
caused marked interference with employment, e.g., employers' 
statements or sick leave records.

Consequently, while the veteran's cervical spine disability 
may cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veterans who are subject to the schedular 
rating criteria for the same disability.  Thus, the 20 
percent schedular rating assigned adequately addresses, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the veteran's service-connected 
cervical spine disorder.  See 38 C.F.R. § 4.1; Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  Therefore, in the absence of 
such factors, the criteria for submission for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) have not been 
met.

Finally, the Board considered whether the veteran is entitled 
to a "staged" rating for his service-connected cervical spine 
disabiity, as the Court indicated can be done in this type of 
case.  Based upon the record, the Board finds that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.




ORDER

A rating in excess of 20 percent is not warranted for a 
cervical spine disability from February 5, 2004.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


